UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Meeting Date:APR 22, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3b Adopt Consolidated Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 0.41 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Reelect M.C.J. van Pernis to Supervisory Board Management For For 8 Elect O.N. Jager to Executive Board Management For For 9 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 10 Authorize Board to Exclude Preemptive Rights from Issuance under Item 9 Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Ratify PricewaterhouseCoopers as Auditors Management For For 13 Announcements and Other Business (Non-Voting) Management None None 14 Close Meeting Management None None ACCELL GROUP Meeting Date:APR 24, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:ACCEL Security ID:N00432257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5a Receive Explanation on Company's Reserves and Dividend Policy Management None None 5b Approve Dividends of EUR 0.55 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8a Announce Intention of the Supervisory Board to Reappoint A.J. Pasman and J. van den Belt as Supervisory Board Members Management None None 8b1 Elect A.J. Pasman to Supervisory Board Management For For 8b2 Elect J. van den Belt to Supervisory Board Management For For 8c Opportunity to Make Recommendations Management None None 9 Ratify Deloitte as Auditor Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11a Grant Board Authority to Issue Cumulative Preference B Shares Management For Against 11b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11c Authorize Board to Exclude Preemptive Rights from Issuance under Item 11b Management For For 12 Allow Questions Management None None 13 Close Meeting Management None None AFRICAN MINERALS LTD. Meeting Date:SEP 26, 2013 Record Date:AUG 13, 2013 Meeting Type:ANNUAL Ticker:AMI Security ID:G0114P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve Remuneration Report Management For Against 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-elect Murray John as Director Management For Against 5 Re-elect Bernard Pryor as Director Management For For 6 Elect Li Zhimin as Director Management For For 7 Elect Ian Cockerill as Director Management For For AMER SPORTS CORPORATION Meeting Date:MAR 06, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Approve Agenda of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports; Receive Board's and Auditor's Reports; Receive Review by the CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.40 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, and EUR 50,000 for Board Members Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Ilkka Brotherus, Martin Burkhalter, Christian Fischer, Hannu Ryopponen, Bruno Salzer, Anssi Vanjoki, and Indra Asander as Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Amend Articles Re: Change Maximum Number of Director from Seven (7) to Eight (8) Management For For 16 Authorize Share Repurchase Program Management For For 17 Approve Issuance of up to 10 Million Shares without Preemptive Rights Management For For 18 Close Meeting Management None None AMPLIFON S.P.A. Meeting Date:APR 16, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AMP Security ID:T0388E118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration of Directors Management For For 3 Approve Remuneration Report Management For Against 4 Approve Performance Stock Plan 2014-2021 Management For Against 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 1 Approve Capital Increase to Service Performance Stock Plan Management For Against ARCADIS NV Meeting Date:MAY 16, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Discuss Remuneration Report Management None None 4b Adopt Financial Statements and Statutory Reports Management For For 4c Approve Dividends of EUR 0.57 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Ratify KPMG as Auditors for 2014 Management For For 6b Ratify PricewaterhouseCoopers as Auditors for 2015 Management For For 7a Amend Remuneration Policy for Management Board Members Management For For 7b Approve Restricted Stock Grants Re: Amendment of Remuneration Policy for Management Board Members Management For For 8a Elect S.K.H. Ritter to Executive Board Management For For 8b Reelect R. Vree to Executive Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10a Reelect I.M. Grice to Supervisory Board Management For For 10b Announce Vacancies on the Supervisory Board Arising in 2015 Management None None 11 Amend Articles Re: Legal Changes, Transfer of Corporate Seat, and Textual Changes Management For For 12a Grant Board Authority to Issue Ordinary and Cumulative Finance Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 12b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 12c Authorize Board to Issue Preference Shares up to 100 percent of the Issued Share Capital Management For Against 12d Authorize Board to Exclude Preemptive Rights from Issuance under Item 12a - 12c Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Approve Arcadis NV 2014 Long-Term Incentive Plan Management For For 15 Other Business (Non-Voting) Management None None 16 Close Meeting Management None None ARKANSAS BEST CORPORATION Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For Withhold 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For ASAHI CO LTD Meeting Date:MAY 17, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:3333 Security ID:J02571107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2.1 Elect Director Shimoda, Yoshifumi Management For Against 2.2 Elect Director Hayashi, Nobuyuki Management For For 2.3 Elect Director Matsushita, Toru Management For For 2.4 Elect Director Koga, Toshikatsu Management For For 2.5 Elect Director Nishioka, Shiro Management For For 2.6 Elect Director Omori, Takashi Management For For 2.7 Elect Director Ikenaga, Takashi Management For For 3 Approve Special Payments in Connection with Abolition of Retirement Bonus System Management For Against 4 Approve Performance-Based Equity Compensation for Directors Management For For ASICS CORP. Meeting Date:JUN 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17 Management For For 2 Amend Articles To Change Fiscal Year End Management For For 3.1 Elect Director Oyama, Motoi Management For For 3.2 Elect Director Hashimoto, Kosuke Management For For 3.3 Elect Director Hijikata, Masao Management For For 3.4 Elect Director Kato, Katsumi Management For For 3.5 Elect Director Sano, Toshiyuki Management For For 3.6 Elect Director Matsuo, Kazuhito Management For For 3.7 Elect Director Kato, Isao Management For For 3.8 Elect Director Tanaka, Katsuro Management For For 3.9 Elect Director Miyakawa, Keiji Management For For 3.10 Elect Director Kajiwara, Kenji Management For For 3.11 Elect Director Hanai, Takeshi Management For For 4 Appoint Statutory Auditor Mitsuya, Yuko Management For For 5 Approve Takeover Defense Plan (Poison Pill) Management For Against ATS AUTOMATION TOOLING SYSTEMS INC. Meeting Date:AUG 15, 2013 Record Date:JUL 05, 2013 Meeting Type:ANNUAL Ticker:ATA Security ID:001940105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil D. Arnold Management For For 1.2 Elect Director Anthony Caputo Management For For 1.3 Elect Director Michael E. Martino Management For For 1.4 Elect Director David L. McAusland Management For For 1.5 Elect Director Gordon E. Presher Management For For 1.6 Elect Director Neale X. Trangucci Management For For 1.7 Elect Director Daryl C.F. Wilson Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AYGAZ AS Meeting Date:MAR 31, 2014 Record Date: Meeting Type:ANNUAL Ticker:AYGAZ Security ID:M1548S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Profit Distribution Policy Management For For 7 Approve Allocation of Income Management For For 8 Elect Directors Management For For 9 Receive Information on Remuneration Policy Management None None 10 Approve Director Remuneration Management For For 11 Ratify External Auditors Management For For 12 Receive Information on Related Party Transactions Management None None 13 Receive Information on Charitable Donations Management None None 14 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Companies Management None None 15 Receive Information on Commercial Transactions with Company Management None None 16 Wishes Management None None AZIMUT HOLDING S.P.A. Meeting Date:APR 24, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Increase Number of Directors on the Board; Elect Paolo Martini as Director Management For Against 3 Approve Incentive Plan for Financial Advisers Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 5 Approve Remuneration Report Management For For 6 Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BARCO Meeting Date:APR 24, 2014 Record Date:APR 10, 2014 Meeting Type:SPECIAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For For 2 Authorize Reissuance of Repurchased Shares Management For For 3 Approve Cancellation of Repurchased Shares Management For For BARCO Meeting Date:APR 24, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.50 per Share Management For For 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Remuneration Report Management For Against 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Acknowledge Increase in Board Size from 8 to 9 Directors Management For For 7.2 Reelect Eric Van Zele as CEO Management For For 7.3 Reelect Jan Pieter Oosterveld as Director Management For For 7.4 Reelect BVBA Praksis, Permanently Represented by Bruno Holthof, as Independent Director Management For For 7.5 Reelect Lumis NV, Permanently Represented by Luc Missorten as Independent Director Management For For 7.6 Elect Hilde Laga as Independent Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Stock Option Plans Re: Options Barco 06- Management 2013, Options Barco 06- Personnel Europe 2013, and Options Barco 06- Foreign Personnel 2013 Management For For 10 Approve Change-of-Control Clauses Re: Credit Facility Agreements Management For For BELLWAY PLC Meeting Date:DEC 13, 2013 Record Date:DEC 11, 2013 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect John Watson as Director Management For For 4 Re-elect Ted Ayres as Director Management For For 5 Re-elect Keith Adey as Director Management For For 6 Re-elect Mike Toms as Director Management For For 7 Re-elect John Cuthbert as Director Management For For 8 Elect Paul Hampden Smith as Director Management For For 9 Elect Denise Jagger as Director Management For For 10 Approve Remuneration Report Management For For 11 Appoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Performance Share Plan Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares and Preference Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 16, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Ian Tyler as Director Management For For 6 Re-elect Alastair Lyons as Director Management For For 7 Re-elect John Warren as Director Management For For 8 Re-elect David Ritchie as Director Management For For 9 Re-elect Jonathan Hill as Director Management For For 10 Appoint KPMG LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Amend Long Term Incentive Plan 2010 Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For BROCADE COMMUNICATIONS SYSTEMS, INC. Meeting Date:APR 08, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:BRCD Security ID:111621306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judy Bruner Management For For 1.2 Elect Director Lloyd A. Carney Management For For 1.3 Elect Director Renato (Renny) A. DiPentima Management For For 1.4 Elect Director Alan L. Earhart Management For For 1.5 Elect Director John W. Gerdelman Management For For 1.6 Elect Director Dave House Management For For 1.7 Elect Director L. William Krause Management For For 1.8 Elect Director David E. Roberson Management For For 1.9 Elect Director Sanjay Vaswani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For BS FINANCIAL GROUP INC. Meeting Date:AUG 14, 2013 Record Date:JUL 10, 2013 Meeting Type:SPECIAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Sung Se-Hwan as CEO Management For For BS FINANCIAL GROUP INC. Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 280 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Jung Min-Ju as Inside Director Management For For 3.2 Elect Lee Bong-Chul as Non-independent Non-executive Director Management For For 3.3 Reelect Kim Sung-Ho as Outside Director Management For For 3.4 Reelect Kim Woo-Suk as Outside Director Management For For 3.5 Reelect Lee Jong-Su as Outside Director Management For For 3.6 Elect Moon Jae-Woo as Outside Director Management For For 3.7 Elect Kim Chang-Soo as Outside Director Management For For 4.1 Reelect Kim Sung-Ho as Member of Audit Committee Management For For 4.2 Reelect Kim Woo-Suk as Member of Audit Committee Management For For 4.3 Elect Moon Jae-Woo as Member of Audit Committee Management For For 4.4 Elect Kim Chang-Soo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For CANACCORD FINANCIAL INC. Meeting Date:AUG 07, 2013 Record Date:JUN 10, 2013 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Peter M. Brown Management For For 2.3 Elect Director Massimo C. Carello Management For For 2.4 Elect Director William J. Eeuwes Management For For 2.5 Elect Director Michael D. Harris Management For For 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For For 2.8 Elect Director Paul D. Reynolds Management For For 2.9 Elect Director Dipesh J. Shah Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CAPCOM CO. LTD. Meeting Date:JUN 16, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2 Amend Articles To Amend Business Lines - Reduce Directors' Term Management For For 3 Approve Takeover Defense Plan (Poison Pill) Management For Against COLUMBIA SPORTSWEAR COMPANY Meeting Date:JUN 03, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:COLM Security ID:198516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gertrude Boyle Management For For 1.2 Elect Director Timothy P. Boyle Management For For 1.3 Elect Director Sarah A. Bany Management For For 1.4 Elect Director Murrey R. Albers Management For For 1.5 Elect Director Stephen E. Babson Management For For 1.6 Elect Director Andy D. Bryant Management For For 1.7 Elect Director Edward S. George Management For For 1.8 Elect Director Walter T. Klenz Management For For 1.9 Elect Director Ronald E. Nelson Management For For 1.10 Elect Director John W. Stanton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Meeting Date:SEP 25, 2013 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Fiscal Council Member Management For Did Not Vote 2 Approve Loan Agreement with Caixa Economica Federal Re: Programa de Aceleracao de Crescimento (PAC-2) Management For Did Not Vote 3 Approve Bidding Process for Public-Private Partnership Re: Divinopolis Sanitary Sewer System Management For Did Not Vote COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:FEB 14, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Debentures Management For For 2 Approve Loan Agreement with Caixa Economica Federal Re: Programa de Aceleracao de Crescimento (PAC-2) Management For For 3 Amend Articles Re: Reserves Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:MAR 11, 2014 Record Date: Meeting Type:ANNUAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Investment Plan for Upcoming Fiscal Year Management For For 4 Elect Board and Fiscal Council Members Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:MAR 11, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JUN 13, 2014 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 4 Management For For 2 Approve Donation of Assets Management For For CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 07, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements, and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4 Advisory Vote on Remuneration Policy Report Management For Against 5 Authorize Issuance of Non-Convertible or Convertible Bonds, Debentures, Warrants, and Other Debt Securities Without Preemptive Rights Management For Against 6 Authorize Board to Ratify and Execute Approved Resolutions Management For For D. CARNEGIE & CO AB Meeting Date:JUL 30, 2013 Record Date:JUL 24, 2013 Meeting Type:SPECIAL Ticker:CAR Security ID:W20708116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Amend Articles of Association; Approve Creation of Pool of Capital without Preemptive Rights Management For For 8 Receive Information Regarding Company's Operations Management None None 9 Close Meeting Management None None D. CARNEGIE & CO AB Meeting Date:DEC 11, 2013 Record Date:DEC 05, 2013 Meeting Type:SPECIAL Ticker:CAR Security ID:W20708116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Amend Corporate Purpose Management For For 8 Approve 2,000:1 Reverse Stock Split Management For For 9 Approve Creation of Pool of Capital without Preemptive Rights; Amend Articles Re: Set Minimum (SEK 100 Million) and Maximum (SEK 400 Million) Share Capital; Set Minimum (7.8 Million) and Maximum (31.2 Million) Number of Shares Management For Against 10 Elect Knut Pousette and Ulf Nilsson as Directors Management For Against 11 Ratify Ernst & Young as Auditors Management For For 12 Approve Remuneration of Directors; Approve Remuneration of Auditors Management For For 13 Receive Company Status Report Management None None 14 Close Meeting Management None None D. CARNEGIE & CO AB Meeting Date:MAR 17, 2014 Record Date:MAR 11, 2014 Meeting Type:SPECIAL Ticker:CAR Security ID:ADPV23419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Approve SEK 98,893 Reduction In Preference Share Capital via Share Cancellation Management For For 7b Amend Articles Re: Remove Rights to Issue Preference Shares Management For For 8a Amend Articles Re: Approve Possibility to Issue Class A Shares Management For Against 8b Approve Directed Issuance of 26.8 Million Shares; Amend Articles Re: Equity-Related; Set Minimum (SEK 250 Million) and Maximum (SEK 1 Billion) Share Capital; Set Minimum (25 Million) and Maximum (100 Million) Number of Shares Management For Against 8c Approve Creation of Pool of Capital without Preemptive Rights Management For Against 9 Approve Issuance of Warrants to Employees and Other Collaborators Management For Against 10 Change Location of AGM to Veddesta (Jarfalla Municipality) or Stockholm, Sweden Management For For 11 Close Meeting Management None None D. CARNEGIE & CO AB Meeting Date:MAY 21, 2014 Record Date:MAY 15, 2014 Meeting Type:ANNUAL Ticker:DCAR Security ID:ADPV23419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Omission of Dividends Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (4) and Deputy Members (0) of Board; Determine Number of Auditors (2) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 200,000 for the Chairman and SEK 100,000 for Other Members; Approve Remuneration of Auditors Management For For 14 Reelect Knut Pousette (Chairman), Ulf Nilsson, Ronald Bengtsson, and Mats Hoglund as Directors; Ratify Ingemar Rindstig and Mikael Ikonen as Auditors Management For Against 15 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 16 Close Meeting Management None None DAH SING FINANCIAL HOLDINGS LTD. Meeting Date:MAY 27, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:00440 Security ID:Y19182107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Gary Pak-Ling Wang as Director Management For For 3b Elect John Wai-Wai Chow as Director Management For For 3c Elect Takashi Morimura as Director Management For Against 3d Elect Blair Chilton Pickerell as Director Management For For 4 Authorize Board to Fix Directors' Fees Management For For 5 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Approve Issuance of Shares and Grant of Options Pursuant to the DSFH Share Option Scheme Management For Against 10a Adopt New Share Option Scheme of Dah Sing Banking Group Limited Management For Against 10b Terminate Existing Share Option Scheme of Dah Sing Banking Group Limited Management For For 11 Amend Articles of Association and Adopt New Articles of Association Management For For DAPHNE INTERNATIONAL HOLDINGS LTD. Meeting Date:AUG 27, 2013 Record Date:AUG 22, 2013 Meeting Type:SPECIAL Ticker:00210 Security ID:G2830J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Option Scheme Management For Against DAPHNE INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 22, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:00210 Security ID:G2830J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chen Ying-Chieh as Director Management For For 3b Elect Chang Chih-Chiao as Director Management For For 3c Elect Lee Ted Tak Tai as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against DAUM COMMUNICATIONS CORPORATION Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:035720 Security ID:Y2020U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 1,133 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Reelect Choi Se-Hoon as Inside Director Management For For 3.2 Reelect Lee Jae-Hyuk as Inside Director Management For For 3.3 Elect Kwon Gi-Soo as Inside Director Management For For 3.4 Elect Ho Chang-Sung Outside Director Management For For 3.5 Elect Lim Bang-Hee as Outside Director Management For For 4.1 Elect Lim Bang-Hee as Member of Audit Committee Management For For 4.2 Reelect Choi Joon-Ho Member of Audit Committee Management For For 4.3 Reelect David Hoffman Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DECKERS OUTDOOR CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:DECK Security ID:243537107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angel R. Martinez Management For For 1.2 Elect Director John M. Gibbons Management For For 1.3 Elect Director John G. Perenchio Management For For 1.4 Elect Director Maureen Conners Management For For 1.5 Elect Director Karyn O. Barsa Management For For 1.6 Elect Director Michael F. Devine, III Management For For 1.7 Elect Director James Quinn Management For For 1.8 Elect Director Lauri Shanahan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DESCENTE LTD. Meeting Date:JUN 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Kuwayama, Nobuo Management For For 2.2 Elect Director Ishimoto, Masatoshi Management For For 2.3 Elect Director Tanaka, Yoshikazu Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Nakabun, Koichi Management For For 2.8 Elect Director Kim, Fundo Management For For 2.9 Elect Director Ii, Masako Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 21, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 280 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Park In-Gyu as Inside Director Management For For 3.2 Reelect Park Dong-Gwan as Inside Director Management For For 3.3 Reelect Lee Jung-Do as Ourside Director Management For For 3.4 Elect Cho Hae-Nyung as Outside Director Management For For 3.5 Reelect Jang Ik-Hyun as Outside Director Management For For 3.6 Reelect Lee Ji-Un as Outside Director Management For For 4.1 Reelect Lee Jung-Do as Member of Audit Committee Management For For 4.2 Reelect Jang Ik-Hyun as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DIGITAL CHINA HOLDINGS LIMITED Meeting Date:MAY 26, 2014 Record Date:MAY 22, 2014 Meeting Type:ANNUAL Ticker:00861 Security ID:G2759B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Lin Yang as Director Management For For 3b Elect Wong Man Chung, Francis as Director Management For For 3c Elect Ong Ka Lueng, Peter as Director Management For For 3d Elect Liu Yun, John asDirector Management For For 3e Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against DOREL INDUSTRIES INC. Meeting Date:MAY 28, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin Schwartz Management For For 1.2 Elect Director Alan Schwartz Management For For 1.3 Elect Director Jeffrey Schwartz Management For For 1.4 Elect Director Jeff Segel Management For For 1.5 Elect Director Maurice Tousson Management For For 1.6 Elect Director Harold (Sonny) Gordon Management For For 1.7 Elect Director Dian Cohen Management For For 1.8 Elect Director Alain Benedetti Management For For 1.9 Elect Director Rupert Duchesne Management For For 2 Ratify KPMG LLP as Auditors Management For For EKORNES ASA Meeting Date:MAY 12, 2014 Record Date: Meeting Type:ANNUAL Ticker:EKO Security ID:R20126109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 5.50 Per Share Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 6 Approve Remuneration of Directors and Nominating Committee Management For For 7 Approve Remuneration of Auditors Management For For 8a Reelect Stian Ekornes as Director Management For For 8b Elect Jarle Roth as Director Management For For 8c Elect Lars Roiri as Director Management For For 8d Elect Kersti Kleven as Chairman Management For For 8e Elect Jarle Roth as Vice Chairman Management For For 9a Elect Olav Fiskerstrand as Member of Nominating Committee Management For For 9b Elect Hege Sjo as Chairman of Nominating Committee Management For For 10 Amend Articles Re: Nominating Committee Management For For 11 Amend Nominating Committee Regulations Management For For EMECO HOLDINGS LIMITED Meeting Date:NOV 20, 2013 Record Date:NOV 18, 2013 Meeting Type:ANNUAL Ticker:EHL Security ID:Q34648107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter Richards as Director Management For For 2 Approve the Remuneration Report Management For For EN-JAPAN INC. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4849 Security ID:J1312X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24.5 Management For For 2.1 Elect Director Ochi, Michikatsu Management For Against 2.2 Elect Director Suzuki, Takatsugu Management For Against 2.3 Elect Director Kawai, Megumi Management For For 2.4 Elect Director Craig Saphin Management For For 3.1 Appoint Statutory Auditor Asada, Koji Management For For 3.2 Appoint Statutory Auditor Kusumi, Yasunori Management For For 3.3 Appoint Statutory Auditor Honda, Rintaro Management For For 4 Appoint Alternate Statutory Auditor Terada, Akira Management For For 5 Approve Deep Discount Stock Option Plan Management For For ENSIGN ENERGY SERVICES INC. Meeting Date:MAY 14, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESI Security ID:293570107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director N. Murray Edwards Management For For 2.2 Elect Director Robert H. Geddes Management For For 2.3 Elect Director James B. Howe Management For For 2.4 Elect Director Len O. Kangas Management For For 2.5 Elect Director Selby W. Porter Management For For 2.6 Elect Director John G. Schroeder Management For For 2.7 Elect Director Kenneth J. Skirka Management For For 2.8 Elect Director Gail D. Surkan Management For For 2.9 Elect Director Barth E. Whitham Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For FIRSTMERIT CORPORATION Meeting Date:APR 16, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:FMER Security ID:337915102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lizabeth A. Ardisana Management For For 1.2 Elect Director Steven H. Baer Management For For 1.3 Elect Director Karen S. Belden Management For For 1.4 Elect Director R. Cary Blair Management For For 1.5 Elect Director John C. Blickle Management For For 1.6 Elect Director Robert W. Briggs Management For For 1.7 Elect Director Richard Colella Management For For 1.8 Elect Director Robert S. Cubbin Management For For 1.9 Elect Director Gina D. France Management For For 1.10 Elect Director Paul G. Greig Management For For 1.11 Elect Director Terry L. Haines Management For For 1.12 Elect Director J. Michael Hochschwender Management For For 1.13 Elect Director Clifford J. Isroff Management For For 1.14 Elect Director Philip A. Lloyd, II Management For For 1.15 Elect Director Russ M. Strobel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GENWORTH MI CANADA INC. Meeting Date:JUN 05, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian Hurley Management For For 2 Elect Director Sidney Horn Management For For 3 Elect Director Brian Kelly Management For For 4 Elect Director Samuel Marsico Management For For 5 Elect Director Angel Mas Management For For 6 Elect Director Heather Nicol Management For For 7 Elect Director Leon Roday Management For For 8 Elect Director Jerome Upton Management For For 9 Elect Director John Walker Management For For 10 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 30, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2014 Management For For 6 Elect Axel Herberg to the Supervisory Board Management For For 7 Amend Articles Re: Remuneration of the Supervisory Board; Editorial Changes Management For For 8 Amend Affiliation Agreements with Subsidiary Gerresheimer Holdings GmbH Management For For 9 Approve Affiliation Agreements with Subsidiary Gerresheimer Holdings GmbH Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 23, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Transact Other Business (Non-Voting) Management None None GLU MOBILE INC. Meeting Date:JUN 05, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:GLUU Security ID:379890106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hany M. Nada Management For For 1.2 Elect Director Benjamin T. Smith, IV Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GRAND CITY PROPERTIES SA Meeting Date:JUN 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For For 4 Approve Consolidated Financial Statements Management For For 5 Confirm Allocation of Income Re: Period from Dec. 16, 2011- Dec. 31, 2012 Management For For 6 Approve Allocation of Income Re: FY 2013 Management For For 7 Approve Co-optation of Refael Zamir to the Board of Directors Management For For 8 Approve Discharge of Directors Management For For 9 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamiras Directors Management For For 10 Renew Appointment of KPMG as Auditor Management For For 11 Authorize Issuance of 1 Million Shares through Incorporation of Profits or Reserves into Capital Re: Share Option Agreement Management For Against GREEN DOT CORPORATION Meeting Date:MAY 21, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:GDOT Security ID:39304D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel Altman Management For For 1.2 Elect Director Mary J. Dent Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For GREGGS PLC Meeting Date:MAY 01, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG Audit plc as Auditors Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Durant as Director Management For For 6 Re-elect Roger Whiteside as Director Management For For 7 Re-elect Richard Hutton as Director Management For For 8 Re-elect Raymond Reynolds as Director Management For For 9 Re-elect Allison Kirkby as Director Management For For 10 Elect Dr Helena Ganczakowski as Director Management For For 11 Elect Peter McPhillips as Director Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Approve Company Share Option Plan and the Executive Share Option Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GULFMARK OFFSHORE, INC. Meeting Date:JUN 02, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:GLF Security ID:402629208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter I. Bijur Management For For 1.2 Elect Director David J. Butters Management For For 1.3 Elect Director Brian R. Ford Management For For 1.4 Elect Director Sheldon S. Gordon Management For For 1.5 Elect Director Quintin V. Kneen Management For For 1.6 Elect Director Steven W. Kohlhagen Management For For 1.7 Elect Director Rex C. Ross Management For For 1.8 Elect Director Charles K. Valutas Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HANA MICROELECTRONICS PCL Meeting Date:APR 30, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:HANA Security ID:Y29974188 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge 2013 Performance Report Management None None 3 Accept Financial Statements Management For For 4 Approve Dividend of THB 1.50 Per Share Management For For 5.1 Elect Bancha Tarnprakorn as Director Management For For 5.2 Elect Salakchitt Preedaporn as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Ernst & Young Office Ltd. as Auditors and Authorize Board to Fix Their Management For For 8 Other Business Management For Against HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Knowling, Jr. Management For For 1.2 Elect Director V. Paul Unruh Management For For 1.3 Elect Director Tracy R. Wolstencroft Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Crudele Management For For 1.2 Elect Director Albert C. Johnson Management For For 1.3 Elect Director Ralph T. Parks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HILLENBRAND, INC. Meeting Date:FEB 26, 2014 Record Date:DEC 20, 2013 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Joy M. Greenway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For HUDBAY MINERALS INC. Meeting Date:MAY 08, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Establish Range for Board Size (Minimum of Six to Maximum of Thirteen) Management For For 2a Elect Director David Garofalo Management For For 2b Elect Director Igor A. Gonzales Management For For 2c Elect Director Tom A. Goodman Management For For 2d Elect Director Alan R. Hibben Management For For 2e Elect Director W. Warren Holmes Management For For 2f Elect Director Sarah B. Kavanagh Management For For 2g Elect Director John L. Knowles Management For For 2h Elect Director Alan J. Lenczner Management For For 2i Elect Director Kenneth G. Stowe Management For For 2j Elect Director G. Wesley Voorheis Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HUHTAMAKI OYJ Meeting Date:APR 24, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.57 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for the Chairman, EUR 60,000 for the Vice-Chairman, and EUR 50,000 for Other Directors; Approve Attendance Fees Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chair), William Barker, Rolf Borjesson, Maria Corrales, Jukka Suominen (Vice Chair) and Sandra Turner as Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young Oy as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10.8 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HYSTER-YALE MATERIALS HANDLING, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HY Security ID:449172105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.C. Butler, Jr. Management For For 1.2 Elect Director Carolyn Corvi Management For For 1.3 Elect Director John P. Jumper Management For For 1.4 Elect Director Dennis W. LaBarre Management For For 1.5 Elect Director F. Joseph Loughrey Management For For 1.6 Elect Director Alfred M. Rankin, Jr. Management For For 1.7 Elect Director Claiborne R. Rankin Management For For 1.8 Elect Director Michael E. Shannon Management For For 1.9 Elect Director John M. Stropki Management For For 1.10 Elect Director Britton T. Taplin Management For For 1.11 Elect Director Eugene Wong Management For For 2 Ratify Auditors Management For For INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Minder Cheng Management For For 1.2 Elect Director Christopher V. Dodds Management For For 1.3 Elect Director Robert C. Gasser Management For For 1.4 Elect Director Timothy L. Jones Management For For 1.5 Elect Director Kevin J.P. O'Hara Management For For 1.6 Elect Director Maureen O'Hara Management For For 1.7 Elect Director Steven S. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IPSOS Meeting Date:APR 25, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IPS Security ID:F5310M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 4 Reelect LT Participations as Director Management For Against 5 Elect Florence Von Erb as Director Management For For 6 Approve Remuneration of Directors in the Aggregate Amount of EUR 130,000 Management For For 7 Advisory Vote on Compensation of Didier Truchot, Chairman and CEO Management For Against 8 Advisory Vote on Compensation of Jean-Marc Lech, Vice-Chairman and Vice-CEO Management For Against 9 Advisory Vote on Compensation of Brian Gosschalk, Executive Director Management For Against 10 Advisory Vote on Compensation of Carlos Harding, Vice-CEO Management For Against 11 Advisory Vote on Compensation of Pierre Le Manh, Vice-CEO Management For Against 12 Advisory Vote on Compensation of Laurence Stoclet, Vice-CEO Management For Against 13 Advisory Vote on Compensation of Henri Wallard, Vice-CEO Management For Against 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 16 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 17 Set Total Limit for Capital Increase to Result from All Issuance Requests Under Items 16, 19, 20, 22 to 24 at EUR 1.33 Million and Under Items 16, 18, 19, 20, 22 to 24, at EUR 5.67 Million Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 5.65 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.13 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 1.13 Million Management For For 21 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For Against 22 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above under Items 18 to 20 Management For For 23 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 24 Authorize Capital Increase of Up to EUR 1.13 Million for Future Exchange Offers Management For For 25 Authorize Capitalization of Reserves of Up to EUR 100 Million for Bonus Issue or Increase in Par Value Management For For 26 Amend Article 12 of Bylaws Re: Directors' Length of Mandate Management For For 27 Authorize Filing of Required Documents/Other Formalities Management For For JAIN IRRIGATION SYSTEMS LTD Meeting Date:SEP 27, 2013 Record Date: Meeting Type:ANNUAL Ticker:500219 Security ID:Y42531148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 0.50 Per Ordinary Equity Share and INR 0.50 Per DVR Equity Share Management For For 3 Reelect R. Swaminathan as Director Management For Against 4 Reelect R. Pereira as Director Management For For 5 Approve Haribhakti and Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Amend ESOP 2005 and ESOP 2011 Management For Against JAKKS PACIFIC, INC. Meeting Date:DEC 06, 2013 Record Date:OCT 11, 2013 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Robert E. Glick Management For Withhold 1.3 Elect Director Michael G. Miller Management For For 1.4 Elect Director Murray L. Skala Management For Withhold 1.5 Elect Director Peter F. Reilly Management For For 1.6 Elect Director Rex H. Poulsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Require a Majority Vote for the Election of Directors Shareholder None For JANUS CAPITAL GROUP INC. Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy K. Armour Management For Against 1.2 Elect Director G. Andrew Cox Management For Against 1.3 Elect Director Jeffrey J. Diermeier Management For For 1.4 Elect Director Eugene Flood, Jr. Management For For 1.5 Elect Director J. Richard Fredericks Management For For 1.6 Elect Director Deborah R. Gatzek Management For For 1.7 Elect Director Seiji Inagaki Management For For 1.8 Elect Director Lawrence E. Kochard Management For Against 1.9 Elect Director Glenn S. Schafer Management For For 1.10 Elect Director Richard M. Weil Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JUMBO SA Meeting Date:NOV 06, 2013 Record Date:OCT 31, 2013 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For For 5 Approve Director Remuneration for 2012-2013 Management For For 6 Elect Directors Management For For 7 Elect Members of Audit Committee Management For For 8 Pre-approve Director Remuneration for 2013-2014 Management For For JUMBO SA Meeting Date:FEB 12, 2014 Record Date:FEB 06, 2014 Meeting Type:SPECIAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves Management For For 2 Authorize Debt Issuance Management For For KEIHIN CORP. (7251) Meeting Date:JUN 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2.1 Elect Director Tanai, Tsuneo Management For Against 2.2 Elect Director Watanabe, Masami Management For For 2.3 Elect Director Irino, Hiroshi Management For For 2.4 Elect Director Onuma, Koki Management For For 2.5 Elect Director Konno, Genichiro Management For For 2.6 Elect Director Amano, Hirohisa Management For For 2.7 Elect Director Suzuki, Nobuaki Management For For 2.8 Elect Director Omachi, Shinichi Management For For 2.9 Elect Director Kawakatsu, Mikihito Management For For 2.10 Elect Director Takayama, Yusuke Management For For 2.11 Elect Director Shigemoto, Masayasu Management For For 3.1 Appoint Statutory Auditor Matsui, Katsuyuki Management For Against 3.2 Appoint Statutory Auditor Narita, Yasuhiko Management For Against KIWOOM SECURITIES CO. Meeting Date:MAR 14, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 350 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Reelect Lee Yong-Hee as Outside Director Management For For 3.2 Reelect Cho Sung-Il as Outside Director Management For For 3.3 Elect Jung Gyung-Deuk as Outside Director Management For For 3.4 Elect Hyun Woo-Young as Outside Director Management For For 4.1 Reelect Cho Sung-Il as Member of Audit Committee Management For For 4.2 Elect Jung Gyung-Deuk as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KLOECKNER & CO SE Meeting Date:MAY 23, 2014 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Appove Allocation of Income and Omission of Dividends for Fiscal 2013 Management For For 2 Approve Discharge of Management Board for Fiscal 2013 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2014 Management For For 5 Amend Affiliation Agreements with Subsidiary Kloeckner European Operations GmbH Management For For 6 Approve Affiliation Agreements with Subsidiary Kloeckner Shared Services GmbH Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Business Lines Management For For 2.1 Elect Director Kobayashi, Kazumasa Management For For 2.2 Elect Director Kobayashi, Yutaka Management For For 2.3 Elect Director Kobayashi, Akihiro Management For For 2.4 Elect Director Tsujino, Takashi Management For For 2.5 Elect Director Yamane, Satoshi Management For For 2.6 Elect Director Horiuchi, Susumu Management For For 2.7 Elect Director Tsuji, Haruo Management For For 2.8 Elect Director Ito, Kunio Management For For 3 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For LAIRD PLC Meeting Date:MAY 02, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Elect Dr Martin Read as Director Management For For 6 Elect Jack Boyer as Director Management For For 7 Re-elect David Lockwood as Director Management For For 8 Re-elect Jonathan Silver as Director Management For For 9 Re-elect Paula Bell as Director Management For For 10 Re-elect Sir Christopher Hum as Director Management For For 11 Re-elect Michael Kelly as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:JUN 04, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Stanley E. Maron Management For Withhold 1.5 Elect Director E. Stanton McKee, Jr. Management For Withhold 1.6 Elect Director Joanna Rees Management For For 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 04, 2013 Record Date:AUG 29, 2013 Meeting Type:ANNUAL Ticker:LOGI Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Authorize Repurchase of up to Ten Percent of Issued Share Capital Management For Against 7 Approve Discharge of Board and Senior Management Management For For 8.1 Reelect Daniel Borel as Director Management For For 8.2 Reelect Kee-Lock Chua as Director Management For For 8.3 Reelect Sally Davis as Director Management For For 8.4 Reelect Guerrino De Luca as Director Management For Against 8.5 Reelect Didier Hirsch as Director Management For For 8.6 Reelect Neil Hunt as Director Management For For 8.7 Reelect Monika Ribar as Director Management For For 8.8 Elect Bracken P. Darrell as Director Management For For 9 Ratify PricewaterhouseCoopers SA as Auditors Management For For MARR S.P.A. Meeting Date:APR 28, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MARR Security ID:T6456M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Size of Board from Nine to 11 Management For For 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Directors (Bundled) Shareholder None Against 3 Elect Internal Auditors (Bundled) Shareholder None For 4 Approve Remuneration Report Management For For MEGANE TOP CO. Meeting Date:AUG 06, 2013 Record Date:JUN 26, 2013 Meeting Type:SPECIAL Ticker:7541 Security ID:J4157V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Create Class A Shares Management For Against 2 Amend Articles To Authorize Company to Acquire All Common Shares Outstanding in Exchange for Class A Shares Management For Against 3 Approve Acquisition of All Common Shares Outstanding in Exchange for Class A Shares Management For Against 4 Amend Articles To Authorize Company to Acquire All Common Shares Outstanding in Exchange for Class A Shares Management For Against MEITEC CORP. Meeting Date:JUN 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 40.5 Management For For 2 Appoint Statutory Auditor Fukai, Makoto Management For For 3 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 04, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Juan Arena de la Mora as Director Management For Against 4.2 Reelect Maria Amparo Moraleda Martinez as Director Management For Against 5 Fix Number of Directors at 11 Management For For 6 Renew Appointment PricewaterhouseCoopers as Auditor Management For For 7.1 Amend Article 3 Re: Registered Office Management For For 7.2 Amend Article 24 Re: General Meeting Regulations Management For For 8 Amend Article 6 of General Meeting Regulations Re: Publication of General Meeting Notice Management For For 9 Receive Information on Bond Issuance Approved by June 2011 AGM Management None None 10 Advisory Vote on Remuneration Policy Report Management For Against 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For MULLEN GROUP LTD. Meeting Date:APR 30, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Steven C. Grant Management For For 2.4 Elect Director Dennis J. Hoffman Management For For 2.5 Elect Director Stephen H. Lockwood Management For For 2.6 Elect Director David E. Mullen Management For For 2.7 Elect Director Murray K. Mullen Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NAVISTAR INTERNATIONAL CORPORATION Meeting Date:MAR 10, 2014 Record Date:JAN 10, 2014 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy A. Clarke Management For For 1.2 Elect Director John D. Correnti Management For Withhold 1.3 Elect Director Michael N. Hammes Management For Withhold 1.4 Elect Director Vincent J. Intrieri Management For For 1.5 Elect Director James H. Keyes Management For Withhold 1.6 Elect Director Stanley A. McChrystal Management For Withhold 1.7 Elect Director Samuel J. Merksamer Management For Withhold 1.8 Elect Director Mark H. Rachesky Management For For 1.9 Elect Director Michael Sirignano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder None For NISSIN KOGYO Meeting Date:JUN 13, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:7230 Security ID:J58074105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Okawara, Eiji Management For Against 1.2 Elect Director Yanagisawa, Hideaki Management For For 1.3 Elect Director Himori, Keiji Management For For 1.4 Elect Director Beppu, Junichi Management For For 1.5 Elect Director Tamai, Naotoshi Management For For 1.6 Elect Director Terada, Kenji Management For For 1.7 Elect Director Takei, Junya Management For For 1.8 Elect Director Shimizu, Kenji Management For For 1.9 Elect Director Sato, Kazuya Management For For 1.10 Elect Director Ichikawa, Yuuichi Management For For 2 Appoint Statutory Auditor Negishi, Hiroyuki Management For For 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For NOBEL BIOCARE HOLDING AG Meeting Date:MAR 26, 2014 Record Date: Meeting Type:ANNUAL Ticker:NOBN Security ID:H5783Q130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report (Non-Binding) Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Distribution of Dividends CHF 0.20 per Share from Capital Contribution Reserves Management For For 4 Approve Discharge of Board and Senior Management Management For For 5.1.1 Reelect Daniela Bosshardt-Hengartner as Director Management For For 5.1.2 Reelect Raymund Breu as Director Management For For 5.1.3 Reelect Edgar Fluri as Director Management For For 5.1.4 Reelect Franz Maier as Director Management For For 5.1.5 Reelect Michel Orsinger as Director Management For For 5.1.6 Reelect Juha Raeisaenen as Director Management For For 5.1.7 Reelect Oern Stuge as Director Management For For 5.1.8 Reelect Georg Watzek as Director Management For For 5.1.9 Reelect Rolf Watter as Director and Board Chairman Management For For 5.2.1 Appoint Daniela Bosshardt-Hengartner as Member of the Compensation Committee Management For For 5.2.2 Appoint Raymund Breu as Member of the Compensation Committee Management For For 5.2.3 Appoint Rolf Watter as Member of the Compensation Committee Management For For 5.3 Designate Lorenzo Olgiati as Independent Proxy Management For For 6 Ratify KPMG AG as Auditors Management For For 7 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For ORIFLAME COSMETICS S.A. Meeting Date:MAY 19, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ORI SDB Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Approve Standalone and Consolidated Financial Statements Management For For 5.i Approve To Carry Forward the 2013 Profit Management For For 5.ii Approve Dividends of EUR 1.00 Management For For 5.iii Authorize Board to Decide on Timing and Size of Quarterly Installments Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Lilian Fossum Biner as Director Management For For 8.i.4 Reelect Alexander af Jochnick as Director Management For For 8.i.5 Reelect Jonas af Jochnick as Director Management For For 8.i.6 Reelect Robert af Jochnick as Director Management For For 8.i.7 Elect Anna Malmhake as Director Management For For 8.i.8 Reelect Helle Kruse Nielsen as Director Management For For 8.i.9 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Renew Appointment of KPMG as Auditor Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy and Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Acknowledgement of Universal Contribution Against Payment of Contribution Premium Management None None 14 Acknowledgment That All Documents were Deposited Re: Universal Contribution Management None None 15 Receive and Approve Directors' Special Reports Re: Universal Contribution Management For For 16 Receive and Approve Auditors' Special Reports Re: Universal Contribution Management For For 17 Receive Announcements from the CFO Management None None 18 Approve Terms of the Universal Contribution Management For For 19 Approve Universal Contribution Management For For 20 Authorize Board to Complete Formalities in Relation to Universal Contribution Management For For 21 Authorize Board to Ratify and Execute Approved Resolutions Management For For 22 Approve Change of Jurisdiction from Luxembourg to Switzerland Management For For 23 Transact Other Business (Voting) Management For Against PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.20 per Share Management For For 4 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For Against 5.1 Approve Remuneration of Directors in the Amount of CHF 1.9 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 15.1 Million Management For Against 6.1 Reelect Rudolf Hug as Director and Board Chairman Management For Against 6.2 Reelect Beat Walti as Director Management For Against 6.3 Reelect Ilias Laeber as Director Management For Against 6.4 Reelect Chris Muntwyler as Director Management For For 6.5 Reelect Roger Schmid as Director Management For Against 6.6 Reelect Hans-Peter Strodel as Director Management For For 6.7 Reelect Knud Elmholdt Stubkjaer as Director Management For For 7.1 Appoint Rudolf Hug as Member of the Compensation Committee Management For Against 7.2 Appoint Chris Muntwyler as Member of the Compensation Committee Management For For 7.3 Appoint Knud Elmholdt Stubkjaer as Member of the Compensation Committee Management For For 8 Designate Peter Andreas Zahn as Independent Proxy Management For For 9 Ratify KPMG AG as Auditors Management For For 10 Transact Other Business (Voting) Management For Against SERIA CO. LTD. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:2782 Security ID:J7113X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Kawai, Eiji Management For Against 2.2 Elect Director Iwama, Yasushi Management For For 2.3 Elect Director Tanaka, Masahiro Management For For 2.4 Elect Director Kobayashi, Masanori Management For For 3 Approve Retirement Bonus Payment for Director Management For Against SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:MAY 19, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Declare Final Dividend and Special Final Dividend Management For For 2b Authorize Board to Do All Such Acts in Connection with the Implementation of the Payment of Final Dividend and Special Final Dividend Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Zhou Yaxian as Director Management For For 4b Elect Shi Guicheng as Director Management For For 4c Elect Ru Xiquan as Director Management For For 4d Elect Mo Yunxi as Director Management For For 4e Elect Low Jee Keong as Director Management For For 4f Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SHINKO PLANTECH CO LTD Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Yoshikawa, Yoshiharu Management For For 2.2 Elect Director Otomo, Yoshiji Management For For 2.3 Elect Director Ikeda, Toshiaki Management For For 2.4 Elect Director Narutaki, Nobuo Management For For 2.5 Elect Director Nakazawa, Nobuo Management For For 2.6 Elect Director Wanibuchi, Akira Management For For 2.7 Elect Director Yamazaki, Kazuo Management For For 2.8 Elect Director Yamanouchi, Hiroto Management For For 2.9 Elect Director Ninomiya, Teruoki Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 22, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J Fitzmyers Management For For 1b Elect Director Karen Colonias Management For For 1c Elect Director Celeste Volz Ford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SINDOH CO. LTD. Meeting Date:MAR 21, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:029530 Security ID:Y79924109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 2,250 per Share Management For For 2 Reelect One Inside Director and Elect One Outside Director (Bundled) Management For For 3 Elect Park Gyu-Sam as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SORIN S.P.A. Meeting Date:APR 30, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:SRN Security ID:T8782F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Remuneration Report Management For For 3 Approve Long-Term Incentive Plan 2014-2016 Management For For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Approve Capital Increase to Service Long-Term Incentive Plan 2014-2016 Management For For SPARTAN STORES, INC. Meeting Date:JUL 30, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:SPTN Security ID:846822104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Wendy A. Beck Management For For 1.3 Elect Director Dennis Eidson Management For For 1.4 Elect Director Frank M. Gambino Management For For 1.5 Elect Director Yvonne R. Jackson Management For For 1.6 Elect Director Frederick J. Morganthall, II Management For For 1.7 Elect Director Elizabeth A. Nickels Management For For 1.8 Elect Director Timothy J. O'Donovan Management For For 1.9 Elect Director Craig C. Sturken Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SPARTAN STORES, INC. Meeting Date:NOV 18, 2013 Record Date:OCT 15, 2013 Meeting Type:SPECIAL Ticker:SPTN Security ID:846822104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For SPARTAN STORES, INC. Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SPTN Security ID:846822104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Dennis Eidson Management For For 1.3 Elect Director Mickey P. Foret Management For For 1.4 Elect Director Frank M. Gambino Management For For 1.5 Elect Director Douglas A. Hacker Management For For 1.6 Elect Director Yvonne R. Jackson Management For For 1.7 Elect Director Elizabeth A. Nickels Management For For 1.8 Elect Director Timothy J. O'Donovan Management For For 1.9 Elect Director Hawthorne L. Proctor Management For For 1.10 Elect Director Craig C. Sturken Management For For 1.11 Elect Director William R. Voss Management For For 2 Change Company Name Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 1.6 Elect Director Nishiura, Yuuji Management For For STEINER LEISURE LIMITED Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard I. Fluxman Management For For 1.2 Elect Director Michele Steiner Warshaw Management For For 1.3 Elect Director Steven J. Preston Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STILLWATER MINING COMPANY Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:SWC Security ID:86074Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Schweitzer Management For For 1.2 Elect Director Michael (Mick) McMullen Management For For 1.3 Elect Director Patrice E. Merrin Management For For 1.4 Elect Director Michael S. Parrett Management For For 1.5 Elect Director Charles R. Engles Management For For 1.6 Elect Director George M. Bee Management For For 1.7 Elect Director Gary A. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SWIFT ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SFY Security ID:870738101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deanna L. Cannon Management For For 1.2 Elect Director Douglas J. Lanier Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TA CHONG BANK Meeting Date:MAY 14, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:2847 Security ID:Y83595101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Issuance of New Shares by Capitalization of Profit Management For For 5 Approve Establishment of a Micro-credit Company in Chengdu City, PRC Through the Company's Wholly-owned Subsidiary Ta Chong International Finance & Investment Company Management For For 6 Approve Issuance of Overseas Convertible Financial Bonds Via Private Placement Management For For 7 Approve Amendments to Articles of Association Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 23, 2014 Record Date:MAY 21, 2014 Meeting Type:ANNUAL Ticker:00669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Horst Julius Pudwill as Director Management For For 3b Elect Joseph Galli Jr. as Director Management For For 3c Elect Manfred Kuhlmann as Director Management For For 3d Elect Peter David Sullivan as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TECNICAS REUNIDAS S.A Meeting Date:JUN 26, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of PriceWaterHouseCoopers as Auditor Management For For 5 Authorize Share Repurchase Program Management For For 6 Approve Charitable Donations Management For For 7 Approve Remuneration of Directors Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For 9 Advisory Vote on Remuneration Policy Report Management For For TOKAI RIKA CO. LTD. Meeting Date:JUN 12, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 26 Management For For 2.1 Elect Director Ushiyama, Yuuzo Management For For 2.2 Elect Director Miura, Kenji Management For For 2.3 Elect Director Obayashi, Yoshihiro Management For For 2.4 Elect Director Ishida, Shoji Management For For 2.5 Elect Director Hamamoto, Tadanao Management For For 2.6 Elect Director Kawaguchi, Kenji Management For For 2.7 Elect Director Wakiya, Tadashi Management For For 2.8 Elect Director Nakamura, Hiroyuki Management For For 2.9 Elect Director Tanino, Masaharu Management For For 2.10 Elect Director Buma, Koji Management For For 2.11 Elect Director Mori, Mikihiro Management For For 2.12 Elect Director Sato, Koki Management For For 2.13 Elect Director Tanaka, Yoshihiro Management For For 2.14 Elect Director Noguchi, Kazuhiko Management For For 2.15 Elect Director Yamamoto, Toshimasa Management For For 2.16 Elect Director Shirasaki, Shinji Management For For 3 Appoint Statutory Auditor Goto, Masakazu Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonus Payment for Director and Statutory Auditor Management For Against TRICAN WELL SERVICE LTD. Meeting Date:MAY 08, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:TCW Security ID:895945103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Kenneth M. Bagan Management For For 2.2 Elect Director G. Allen Brooks Management For For 2.3 Elect Director Murray L. Cobbe Management For For 2.4 Elect Director Dale M. Dusterhoft Management For For 2.5 Elect Director Donald R. Luft Management For For 2.6 Elect Director Kevin L. Nugent Management For For 2.7 Elect Director Alexander J. Pourbaix Management For For 2.8 Elect Director Douglas F. Robinson Management For For 2.9 Elect Director Dean E. Taylor Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve 2013 Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Partial Rules and Procedures for Election of Directors and Supervisors Management For For 5 Amend Partial Rules and Procedures Regarding Shareholder's General Meeting Management For For 6 Amend Partial Procedures Governing the Acquisition or Disposal of Assets Management For For 7 Amend Partial Trading Procedures Governing Derivatives Products Management For For 8 Amend Partial Procedures for Endorsement and Guarantees Management For For 9 Amend Partial Procedures for Lending Funds to Other Parties Management For For TRUE RELIGION APPAREL, INC. Meeting Date:JUL 29, 2013 Record Date:JUN 27, 2013 Meeting Type:SPECIAL Ticker:TRLG Security ID:89784N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald N. Tutor Management For For 1.2 Elect Director Marilyn A. Alexander Management For For 1.3 Elect Director Peter Arkley Management For For 1.4 Elect Director Robert Band Management For For 1.5 Elect Director Sidney J. Feltenstein Management For For 1.6 Elect Director Michael R. Klein Management For For 1.7 Elect Director Raymond R. Oneglia Management For For 1.8 Elect Director Dale Anne Reiss Management For For 1.9 Elect Director Donald D. Snyder Management For For 1.10 Elect Director Dickran M. Tevrizian, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:MAY 20, 2014 Record Date:MAY 18, 2014 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint Ernst & Young LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Elect Tim Cobbold as Director Management For For 8 Elect John McConnell as Director Management For For 9 Re-elect Dame Helen Alexander as Director Management For For 10 Re-elect Alan Gillespie as Director Management For For 11 Re-elect Robert Gray as Director Management For For 12 Re-elect Pradeep Kar as Director Management For For 13 Re-elect Greg Lock as Director Management For For 14 Re-elect Terry Neill as Director Management For For 15 Re-elect Jonathan Newcomb as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Performance Share Plan Management For For 18 Approve International Sharesave Plan Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Amend Articles of Association Management For For UNIPRES CORP. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:5949 Security ID:J9425W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12.5 Management For For 2.1 Elect Director Yoshizawa, Masanobu Management For Against 2.2 Elect Director Asahi, Shigeru Management For For 2.3 Elect Director Uotsu, Tetsuo Management For For 2.4 Elect Director Masuda, Masahide Management For For 2.5 Elect Director Ogoshi, Hideki Management For For 2.6 Elect Director Ito, Yoshio Management For For 2.7 Elect Director Shizuta, Atsushi Management For For 2.8 Elect Director Yamakawa, Hiroyoshi Management For For 2.9 Elect Director Morita, Yukihiko Management For For 2.10 Elect Director Shiokawa, Shinji Management For For 3 Appoint Statutory Auditor Masuda, Kazunori Management For For UNIT CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Adcock Management For For 1.2 Elect Director Steven B. Hildebrand Management For For 1.3 Elect Director Larry C. Payne Management For For 1.4 Elect Director G. Bailey Peyton, IV Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require a Majority Vote for the Election of Directors Shareholder None For USG PEOPLE NV Meeting Date:MAY 08, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:USG Security ID:N9040V117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5a Receive Explanation on Company's Reserves and Dividend Policy Management None None 5b Approve Allocation of Income and Dividends of EUR 0.14 per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Announcement of Reappointment of R. Zandbergen as CEO Management None None 9 Announcement of Reappointment of L. Geirnaerdt as CFO Management None None 10a Announce Vacancies on the Supervisory Board Management None None 10b Discussion of Supervisory Board Profile Management None None 10c Opportunity to Make Recommendations Management None None 10d Announce Intention of the Supervisory Board to Nominate W.J. Maas, J.F.F.E. Thijs, A.D. Mulder, and R. de Jong as Supervisory Board Members Management None None 11 Elect W.J. Maas to Supervisory Board Management For For 12 Elect J.F.F.E. Thijs to Supervisory Board Management For For 13 Reelect A.D. Mulder to Supervisory Board Management For For 14 Reelect R. de Jong to Supervisory Board Management For For 15a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 15b Authorize Board to Exclude Preemptive Rights from Issuance under Item 15a Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Other Business (Non-Voting) Management None None 18 Close Meeting Management None None VALUE PARTNERS GROUP LTD. Meeting Date:APR 29, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:00806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect So Chun Ki Louis as Director Management For For 3a2 Elect Tse Wai Ming, Timothy as Director Management For For 3a3 Elect Chen Shih-Ta Michael as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against VASCO DATA SECURITY INTERNATIONAL, INC. Meeting Date:JUN 18, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:VDSI Security ID:92230Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Kendall 'Ken' Hunt Management For For 1.2 Elect Director Michael P. Cullinane Management For For 1.3 Elect Director John N. Fox, Jr. Management For For 1.4 Elect Director Jean K. Holley Management For Withhold 1.5 Elect Director Matthew Moog Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For VECTURA GROUP PLC Meeting Date:SEP 23, 2013 Record Date:SEP 19, 2013 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Paul Oliver as Director Management For For 4 Re-elect Dr Chris Blackwell as Director Management For For 5 Re-elect Neil Warner as Director Management For For 6 Re-elect Jack Cashman as Director Management For For 7 Re-elect Dr John Brown as Director Management For For 8 Reappoint Deloitte LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VONTOBEL HOLDING AG Meeting Date:APR 01, 2014 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 1.30 per Share Management For For 4.1 Elect Herbert Scheidt as Board Chairman Management For For 4.2 Elect Bruno Basler as Director Management For For 4.3 Elect Dominic Brenninkmeyer as Director Management For For 4.4 Elect Nicolas Oltramare as Director Management For For 4.5 Elect Peter Quadri as Director Management For For 4.6 Elect Frank Schnewlin as Director Management For For 4.7 Elect Clara Streit as Director Management For For 4.8 Elect Marcel Zoller as Director Management For For 5.1 Appoint Bruno Basler as Member of the Compensation Committee Management For For 5.2 Appoint Nicolas Oltramare as Member of the Compensation Committee Management For For 5.3 Appoint Clara Streit as Member of the Compensation Committee Management For For 6 Designate Vischer AG as Independent Proxy Management For For 7 Ratify Ernst & Young as Auditors Management For For 8.1 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 8.2 Amend Articles Re: Compensation of the Board of Directors and Executives Management For Against 8.3 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 9.1 Approve Remuneration of Directors in the Amount of CHF 2.3 million Management For For 9.2 Approve Performance-Realted Remuneration of the Board Chairman of CHF 1.5 million Management For Against 9.3 Approve Maximum Value of Performance Share Award to the Board Chairman of CHF 937,576 Management For Against 9.4 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 4.4 million Management For For 9.5 Approve Variable Remuneration of Executive Committee in the Amount of CHF 8.1 million Management For For 9.6 Approve Maximum Value of Performance Share Awards to Executive Committee in the Amount of CHF 5 million Management For For WEST MARINE, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Barbara L. Rambo Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WIENERBERGER AG Meeting Date:MAY 16, 2014 Record Date:MAY 06, 2014 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5.1 Approve the Increase in the Number of Supervisory Board Members Management For For 5.2 Elect Supervisory Board Member Franz-Josef Haslberger Management For For 5.3 Elect Supervisory Board Member Christian Jourquin Management For For 6 Ratify Auditors Management For For 7.1 Approve Creation of EUR 17.6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7.2 Approve Creation of EUR 17.6 Million Pool of Capital with Preemptive rights, if Item 7.1 is Rejected Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For X5 RETAIL GROUP NV Meeting Date:APR 25, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:FIVE Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Discuss Remuneration Report Management None None 3b Receive Explanation on Company's Reserves and Dividend Policy Management None None 3c Approve Allocation of Income Management For For 3d Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Reelect David Gould to Supervisory Board Management For Against 7 Reelect Christian Couvreux to Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For Against 9 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 10 Authorize Board to Exclude Preemptive Rights from Issuance under Item 9 Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Amend Articles Re: Composition, Decision-making, Delegation of Powers and Representation of the Management Board Management For For 13 Ratify PricewaterhouseCoopers as Auditors Management For For 14 Close Meeting Management None None YINGDE GASES GROUP CO., LTD. Meeting Date:NOV 28, 2013 Record Date:NOV 25, 2013 Meeting Type:SPECIAL Ticker:02168 Security ID:G98430104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Subscription Agreement and Supplemental Agreements in Relation to the Subscription of Non-Listed Warrants By Bubbly Brooke Holdings Ltd. Management For Against 1b Approve Subscription Agreement and Supplemental Agreements in Relation to the Subscription of Non-Listed Warrants By Baslow Technology Ltd. Management For Against 1c Approve Subscription Agreement and Supplemental Agreements in Relation to the Subscription of Non-Listed Warrants By Rongton Investments Ltd. Management For Against 2 Approve Issue of Warrants in Accordance with the Subscription Agreements and Supplemental Agreements Management For Against 3 Approve Issue of the Warrant Shares Management For Against 4 Authorize Board to Do All Such Acts Necessary to Implement the Subscription Agreements and Supplemental Agreements Management For Against YINGDE GASES GROUP CO., LTD. Meeting Date:MAY 09, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:02168 Security ID:G98430104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Trevor Raymond Strutt as Director Management For For 3a2 Elect Zheng Fuya as Director Management For For 3a3 Elect He Yuanping as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 6a Approve Grant of Options to Zhongguo Sun Under the Share Option Scheme Management For Against 6b Approve Grant of Options to Trevor Raymond Strutt Under the Share Option Scheme Management For Against 6c Approve Grant of Options to Zhao Xiangti Under the Share Option Scheme Management For Against YOUNGONE CORP. Meeting Date:MAR 14, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 200 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Heung-Nam as Inside Director Management For For 3.2 Elect Lee Young-Hoe as Inside Director Management For For 3.3 Elect Yoon Je-Cheol as Outside Director Management For For 4.1 Elect Sun Joon-Young as Member of Audit Committee Management For For 4.2 Elect William E. Ferry as Member of Audit Committee Management For For 4.3 Elect Yoon Je-Cheol as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)* _/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
